PER CURIAM.
On December 12, 1949, the Municipal Court entered judgment in favor of National Capital Bank of Washington against Geraldine and Eva DeFoe. Their motion to vacate was denied and their appeal to this court was dismissed. DeFoe v. National Capital Bank of Washington, D.C.Mun.App., 90 A.2d 242. They then petitioned the United States Court of Appeals for the allowance of an appeal. The petition was denied. Eva DeFoe then filed a new motion in the Municipal Court to vacate the judgment. That motion was denied and she appealed. We dismissed the appeal on the ground that it was an attempt to re-litigate matters passed upon in our former opinion. DeFoe v. National Capital Bank of Washington, D.C.Mun.App., 97 A.2d 464. Shortly after the trial court denied Eva DeFoe’s motion, Geraldine DeFoe brought the present action against the bank. The trial court granted summary judgment in favor of the bank on the ground that the matters raised by the complaint were res judicata. This appeal followed.
The appellant’s complaint stated it was one “for fraud, deceit, and damages” and that it “stems” from the suit in which the bank obtained judgment. The complaint consists largely of a recital of the proceedings in the former action. The exact nature of the complaint is not clear, but it is obvious that it was an attempt to re-litigate matters .which were, or should have been, determined in the prior proceeding. This could not be done and the trial court was correct in entering summary judgment.
Affirmed.